Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

 

THIS AGREEMENT  (“Agreement”)  made and entered into as of this 1st day of
April,  2002,  by and between  DIGITAL ANGEL CORPORATION, a Delaware corporation
(“Company”) and JAMES P. SANTELLI (“Executive”).

 

BACKGROUND

 

Executive has been and  presently is employed by Company as its Vice President,
Finance and Chief Financial Officer. The parties have previously entered into a
formal employment  agreement  dated September 8, 2000 covering the terms and
conditions of such employment.  The parties desire to amend such agreement and
to set forth in this document such agreement, as hereby amended, in its
entirety.

 

 

A.            The Executive has accepted the Board of Directors’ appointment as
the Company’s Chief Financial Officer.

 

B.            The Company desires to assure that Executive provides services to
the Company as its employee and that such employment arrangement have an initial
term through March 31,  2005, and Executive desires to be employed by the
Company, subject to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive, intending to be legally bound, agree as
follows:

 

1.             Employment.  The company hereby employs Executive, and Executive
accepts such employment and agrees to perform services for the Company, for the
period and upon the other terms and conditions set forth in this Agreement.  The
Executive shall serve in the employ of the Company as Chief Financial Officer
and shall serve in any other capacity in the employ of the Company and its
subsidiaries to which the Executive may from time to time be elected or
appointed.

 

2.             Term of Employment.  Unless terminated at an earlier date in
accordance with Section 9 of this Agreement, the term of Executive’s employment
hereunder shall be for a period of three years, commencing upon the date
hereof.  The term of Executive’s  employment under this Agreement shall
automatically  be  renewed  for  successive  additional  one year  terms on each
anniversary of the  commencement of Executive’s  employment under this
Agreement, beginning with the April 1, 2003 anniversary  date, each of which
terms shall be added at the end of the then  existing  term  (taking  into 
account  any  prior extensions or failures to extend),  unless  either party 
notifies the other at least 60 days  prior to an  anniversary  date of this 
Agreement.  Such notice, if given by either party and not withdrawn prior to the
end of the applicable year, shall be deemed a termination of Executive’s
employment under this Agreement.

 

--------------------------------------------------------------------------------


 

3.             Position and Duties.

 

(a)           Service with Company.  During the term of Executive’s employment
with the Company, Executive agrees to perform such reasonable employment duties
as the Board of Directors of the Company shall assign to him from time to time. 
Executive shall be an executive officer of the Company, Executive’s title shall
be Chief Financial Officer, and he shall assume and discharge the
responsibilities of such offices as set forth in the Company’s Bylaws or as
otherwise determined by the Company’s Chief Executive Officer and/or Board of
Directors.

 

(b)           Performance of Duties; Performance Review.  Executive agrees to
serve the Company faithfully and to the best of his ability and to devote his
full time, attention and efforts to the business and affairs of the Company
during his employment by the Company.  Executive hereby confirms that he is
under no contractual commitments inconsistent with his obligations set forth in
this Agreement.  While he remains employed by the Company, Executive may
participate in other business activities, including, without limitation,
reasonable charitable activities and personal investment activities, so long as
such activities do not interfere with the performance of his obligations under
this Agreement.

 

4.             Compensation.

 

(a)           Base Salary.  The Company agrees to pay the Executive for his
services hereunder a base salary (the “Base Salary”), which Base Salary shall be
paid in accordance with the Company’s normal payroll procedures and policies. 
Effective on the date of this Agreement, the Company shall pay to the Executive
a Base Salary at the rate of $175,000 per annum, subject to any required
deductions and withholdings.

 

(b)           Benefits.  During the term of Executive’s employment with the
Company, Executive shall be entitled to participate in any of the Company’s
benefit and deferred compensation plans or programs as are from time to time
available to officers of the Company, including profit–sharing, medical, dental,
and health plans, life and disability insurance plans and supplemental
retirement programs (provided, however, that the Executive’s benefits may be
modified or the Executive may be denied participation in any such plan or
program because of a condition or restriction imposed by law or regulation or
third–party insurer or other provider relating to participation of officers). 
The Company provides no assurance as to the adoption or continuance of any
particular employee benefit plan or program, and, except as set forth below,
Executive’s participation in any such plan or program shall be subject to the
provisions, rules and regulations applicable thereto.

 

(c)           Other Perquisites.  The Executive shall be entitled to vacation,
office, furniture, and an executive assistant in accordance with the past
practices of the Company.  In addition, the Company will pay or reimburse
Executive for all reasonable and necessary

 

 

2

--------------------------------------------------------------------------------


 

out–of–pocket expenses incurred by him in the performance of his duties under
this Agreement, subject to the Company’s normal policies for expense
verification.

 

5.             Confidential Information.  Except as permitted by the Company’s
Board of Directors, Executive shall not divulge, furnish or make accessible to
anyone or use in any way (other than in the ordinary course of the business of
the Company) any confidential or secret knowledge or information of the Company
that Executive will acquire during the period of his employment by the Company,
whether developed by himself or by others, concerning any (i) trade secrets,
(ii) confidential or secret designs, processes, formulae, plans, devices or
material (whether or not patented or patentable) directly or indirectly useful
in any aspect of the business of the Company, (iii) customer or supplier lists
of the Company, (iv) confidential or secret development or research work of the
Company, or (v) other confidential information or secret aspects of the business
of the Company.  Executive acknowledges that the above–described knowledge or
information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company would be wrongful and would cause irreparable harm
to the Company.  During the term of this Agreement, Executive will refrain from
any acts or omissions that would reduce the value of such knowledge or
information to the Company.  The foregoing obligations of confidentiality shall
not apply to any knowledge or information that (x) is now or subsequently
becomes generally publicly known in the form in which it was obtained from the
Company, (y) is independently made available to Executive in good faith by a
third party who has not violated a confidential relationship with the Company,
or (z) is required to be disclosed by legal process, other than as a direct or
indirect result of the breach of this Agreement by Executive.

 

6.             Ventures.  If, during Executive’s employment, Executive is
engaged in or associated with the planning or implementing of any project,
program or venture involving the Company and a third party or parties, all
rights in such project, program or venture shall belong to the Company.  Except
as approved by the Company’s Board of Directors, Executive shall not be entitled
to any interest in such project, program or venture or to any commission,
finder’s fee or other compensation in connection therewith other than the
compensation to be paid to Executive as provided in this Agreement.  Executive
shall have no interest, direct or indirect, in any vendor or customer of the
Company, unless such interest has been disclosed to and approved by the
Company’s Board of Directors.  Notwithstanding the foregoing, however, ownership
by Executive, as a passive investment, of less than 3% of the outstanding shares
of capital stock of any corporation listed on a national securities exchange or
publicly traded in the over–the counter market shall not constitute a breach of
this Section 6.

 

7.             Noncompetition Covenant.

 

(a)           Agreement Not to Compete.  During the term of Executive’s
employment by the Company and for a period of 12 consecutive months from the
date of termination of such employment (whether such termination is with or
without cause, or whether such termination is occasioned by Executive or the
Company), Executive shall not, directly or indirectly, in any place in North
America, engage in the business that the Company has engaged in at the time of
the termination of Executive’s employment or any part of such business,
including the design,

 

 

3

--------------------------------------------------------------------------------


 

development, manufacture, distribution, marketing, leasing or selling of animal
identification systems, in any manner or capacity, including, but not limited
to, as a proprietor, principal, agent, partner, officer, director, stockholder,
employee, member of any association, consultant or otherwise.

 

(b)           Agreement Not to Hire.  During the term of Executive’s employment
by the Company and for a period of 12 consecutive months from the date of
termination of such employment, Executive shall not, directly or indirectly,
hire, engage or solicit any person who is an employee of the Company.

 

(c)           Limitation on Covenant.  The ownership by Executive, as a passive
investment, of less than 3% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over–the–counter market shall not constitute a breach of this Section 7.

 

(d)           Acknowledgment.  Executive agrees that the restrictions and
agreements contained in this Section 7 are reasonable and necessary to protect
the legitimate interests of the Company and that any violation of this Section 7
will cause substantial and irreparable harm to the Company that would not be
quantifiable and for which no adequate remedy would exist at law and accordingly
injunctive relief shall be available for any violation of this Section 7.

 

(e)           Blue Pencil Doctrine.  If the duration or geographical extent of,
or business activities covered by, this Section 7 are in excess of what is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, geographical extent or activities that are valid and
enforceable.  Executive acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Agreement be given the construction which
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable laws.

 

8.             Work Product; Assignment of Inventions.

 

(a)           Work Product.  Executive agrees that, during the term of this
employment with the Company:

 

                    (i)        He will disclose promptly and fully to the
Company all works of authorship, inventions, discoveries, improvements, designs,
processes, software, or any improvements, enhancements, or documentation of or
to the same that he makes, works on or conceives, individually or jointly with
others in the course of his employment by the Company or with the use of the
Company’s time, materials or facilities, in any way related or pertaining to or
connected with the present or anticipated business, development, work or
research of the Company or which result from or are suggested by any work he may
do for the Company and whether produced during normal business hours or on
personal time (collectively the “Work Product”);

 

                   (ii)        All Work Product of the Executive shall be deemed
to be “work made for hire” within the meaning of 101 of the Copyright Act and
all rights to copyright shall be

 

 

4

--------------------------------------------------------------------------------


 

vested entirely in the Company. If for any reason the Work Product is deemed not
to be “work made for hire” and its rights to copyright are thereby in doubt,
this Agreement shall constitute an irrevocable assignment by the Executive to
the Company of all right, title and interest in the copyright of all Work
Product created under this Agreement. The parties intend that any and all
copyright and other intellectual property rights in the Work Product, including
without limitation any and all rights of whatever kind and nature now or
hereafter to distribute and reproduce such Work Product in any and all media
throughout the world, are the sole property of the Company.  The Executive
hereby agrees to assist the Company in any manner as shall be reasonably
requested by the Company to protect the Company’s interest in such legal
instruments or documents as the Company shall request in order for the Company
to register the Company’s worldwide copyright and/or the Work Product with the
U.S. Copyright Office and to register and protect the Company’s copyright or
other intellectual property rights in the Work Product throughout the world. 
Likewise, the Executive hereby agrees to assist the Company by executing such
other documents and instruments which the Company deems necessary to enable it
to evidence, perfect and protect its rights, title and interest in and to the
Work Product.

 

                  (iii)        Executive shall make and maintain adequate and
current written records and evidence of all Work Product, including drawings,
work papers, graphs, computer records and any other document which shall be and
remain the property of the Company, and which shall be surrendered to the
Company upon request and upon the termination of the Executive’s employment with
the Company, regardless of cause.

 

(b)           Assignment of Inventions.  Executive agrees that, during the term
of this engagement with Company, Executive may make, develop or conceive of
inventions, original works of authorship, developments, concepts, improvements
or trade secrets, whether or not patentable or registrable under copyright or
similar laws, which Executive may solely or jointly conceive or develop to
reduce to practice, or cause to be conceived of developed or reduced to practice
in connection with the Company’s business, products, or research and development
or the services provided by the Executive hereunder (collectively referred to as
“Inventions”).  The term “Inventions” further includes any useful process,
composition of matter, software, machine, process, discovery, document or
improvement which relates to the business activities which Company is or may
become engaged.  Executive agrees that it will promptly make full written
disclosure to the Company, will hold in trust for the sole and exclusive right
and benefit of the Company and its nominees, and hereby assigns to the Company,
or its designee, in perpetuity, all of Executive’s right, title, and interest in
and to any and all Inventions, including background information necessary to
practice such Inventions.

 

                    (i)        Patent and Copyright Registrations.  Company and
its nominees shall have the right to use and apply for common law and statutory
protections of such Inventions in any and all countries and jurisdictions. 
Furthermore, Executive agrees to assist the Company, or its designee, any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries and jurisdictions, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments

 

 

5

--------------------------------------------------------------------------------


 

which the Company shall deem necessary in order to apply for and obtain such
rights and in order to assign and convey to the Company, its successors, assigns
and nominees the sole and exclusive right, title and interest in and to such
Inventions, including all rights associated with works of authorship throughout
the world, any copyrights, patents, mask work rights, trade secrets, or other
intellectual property rights relating thereto or analogous to those set forth
herein.  Executive further agrees that its obligation to execute or cause to be
executed, when it is in its power to do so, any such instrument or papers shall
continue after the termination of this Agreement.  If the Company is unable, for
any reason, to secure Executive’s signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company as
above, then Executive hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents as Executive’s agent and attorney in
fact, to act for and in Executive’s behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Executive.  The foregoing
rights shall also apply to any divisions, continuations, renewals, reissues and
extensions of the foregoing, as applicable, now existing or hereafter filed,
issued or acquired.

 

                   (ii)        Inventions Retained and Licensed.  Executive has
attached hereto, as Exhibit A, a list describing al inventions, original works
of authorship, developments, improvements, and trade secrets which were made by
Executive prior to its engagement with the Company, which belong to Executive,
which relate to the Company’s business, products or research and development,
and which are not assigned to the Company hereunder (collectively referred to as
“Prior Inventions”); or, if no such list is attached, Executive represents that
there are no such Prior Inventions.  If in the course of Executive’s engagement
with the Company, Executive incorporates into any inventions, improvement,
development, product, copyrightable material or trade secret any invention,
improvement, development, concept, discovery or other proprietary information
owned by Executive or in which Executive has an interest, the Company is hereby
granted and shall have a nonexclusive, royalty–free, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such item as part of
or in connection with such product, process or machine.

 

                  (iii)        Inventions Assigned to the United States. 
Executive agrees to assign to the United States government all of Executive’s
right, title, and interest in and to any and all Inventions whenever such full
title is required to be in the United States by a contract between the Company
and the United States or any of its agencies.

 

                  (iv)        Maintenance of Records.  Executive agrees to keep
and maintain adequate and current written records of all Inventions made by it
(solely or jointly with others) during the term of its engagement with the
Company.  The records will be in the form of notes, sketches, drawings, and any
other format that may be specified by the Company.  The records will be
available to and remain the sole property of the Company at all times.

 

 

6

--------------------------------------------------------------------------------


 

9.             Termination of Employment.

 

(a)           Grounds for Termination.  Executive’s employment shall terminate
prior to the expiration of the initial term set forth in Section 2 or any
extension thereof in the event that at any time:

 

                    (i)        Executive shall die;

 

                   (ii)        The Board of Directors of the Company shall
determine that:

 

(x)            Executive has engaged in willful and material misconduct,
including fraud or embezzlement, or conviction of a felony or a gross
misdemeanor, or has engaged in gross neglect of his duties as an officer or
employee of the Company; or

 

(y)           Executive has breached this Agreement in any material respect,
which breach is not cured by Executive or is not capable of being cured by
Executive within 30 days after written notice of such breach is delivered to
Executive.

 

                  (iii)        The Board of Directors shall determine that
Executive has failed, by reason of illness, incapacity or disability, to render
services of the character contemplated by this Agreement for at least 180 days
during any 360–day period;

 

                  (iv)        The Board of Directors shall terminate Executive’s
employment other than pursuant to clause (ii) above, including delivery of a
notice of nonrenewal given by the Company pursuant to Section 2 of this
Agreement; or Executive terminates his employment for “Good Reason.”  For
purposes of this Agreement, “Good Reason” means a material breach of this
Agreement by the Company not caused by Executive (including, without limitation,
a material reduction in Executive’s duties or responsibilities without
Executive’s consent, or a material diminution in the compensation or benefits
payable to Executive)  which breach has not been cured within 15 days after
written notice thereof by the Executive to the Company; or

 

                   (v)        The Executive shall terminate his employment other
than for Good Reason.

 

(b)           Entitlement to Accrued Compensation.  If Executive’s employment by
the Company is terminated by the Company pursuant to Section 9(a)(ii) or by the
Executive pursuant to Section 9(a)(v), Executive’s rights to pay and benefits
shall cease on the date his employment under this Agreement terminates, and he
shall be paid all accrued Base Salary, any vested deferred compensation (other
than pension plan or profit–sharing plan benefits, which will be paid in
accordance with the applicable plan), any benefits then due under Section 4(b)
of this Agreement, accrued vacation pay, and any appropriate business expenses
incurred by the Executive in connection with his duties hereunder, all to the
effective date of termination (collectively, the “Accrued Compensation”), but no
other compensation or reimbursement of any kind.

 

 

7

--------------------------------------------------------------------------------


 

(c)           Salary Continuation.  If Executive’s employment by the Company is
terminated by the Company pursuant to Section 9(a)(i), Section 9(a)(iii), or
Section 9(a)(iv), or by the Executive for Good Reason pursuant to Section
9(a)(iv), the Company shall pay to the Executive all Accrued Compensation to the
effective date of termination, and the Company shall continue to pay to
Executive his then effective Base Salary (less any payments received by
Executive from any disability income insurance policy provided to him by the
Company) and shall continue to provide all  benefits to Executive pursuant to
Section 4(b) for the remaining term (including any extensions) of this
Agreement. No deduction shall be made by the Corporation under this Section for
any compensation earned by the Executive from any other employment or for any
other monies otherwise received by the Executive subsequent to termination of
employment hereunder

 

(d)           Release.  The payment of any amounts to Executive under
Section 9(b) or Section 9(c) or otherwise after termination of Executive’s
employment with the Company shall be conditioned upon the Company receiving a
full and complete release from Executive of any current or future claims
Executive may have against the Company, its officers and directors and other
Company affiliates other than (i) with respect to the payment of amounts
specifically provided for herein, (ii) pursuant to rights of indemnification
under the Company’s Certificate of Incorporation or by–laws, or (iii) pursuant
to the terms of any employee benefit plan of the Company in which Executive is a
participant.  If the Company requires that Executive provide the release
discussed in the prior sentence as a condition to making any payments hereunder,
and if Executive delivers such a release, then the Company shall also be
required to give to Executive a full and complete release of any current or
future claims the Company may have against Executive other than under
Sections 5, 6, 7, 8 and 9(e) of this Agreement.

 

(e)           Surrender of Records and Property.  Upon termination of his
employment with the Company, Executive shall deliver promptly to the Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof that relate in
any way to the business, products, practices or techniques of the Company, and
all other property, trade secrets and confidential information of the Company,
including, but not limited to, all documents that in whole or in part contain
any trade secrets or confidential information of the Company, which in any of
these cases are in his possession or under his control.

 

 

10.           Change of Control.

 

 

 (a) Notwithstanding  any other  provision  of this Agreement, should a Change
of Control (as defined below) occur, Executive, at his sole option and
discretion, may terminate his employment under this Agreement at any time within
one year after such change of control  upon 15 days  notice.  In the event of
such termination, Company shall pay to Executive a severance payment equal to
the amount described in section 9(c) as the base  amount as defined in Section 
280G(b)(3)  of the Internal  Revenue Code of 1986, as amended  (“Code”)  minus
$1.00 which shall be payable  no later  than one month  after the  effective 
date of the  Executive’s termination of employment. In addition, in the event of
a Change of Control, all outstanding 

 

8

--------------------------------------------------------------------------------


 

stock options held by Executive  shall become fully exercisable (to the extent
not already  exercisable).   For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if (a) any “person” or “group” (within
the meaning of Sections 13 (d) and 14(d)(2) of the Exchange Act of 1934 (the
“1934 Act”), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation is or becomes the “beneficial owner”
(as defined in Rule 13d–3 under the 1934 Act), directly or indirectly, of more
than 33–1/3 of the then outstanding voting stock of the Corporation; or (b) at
any time during any period of three consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (and any new
director whose election by the Board or whose nomination for election by the
Corporation’s stockholders was approved by a vote of at least two–thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof; or (c) the
stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the combined voting power of the voting securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation.

 

11.           Remedies.

 

(a)           Remedies.  Executive acknowledges that it would be difficult to
fully compensate the Company for damages resulting from any breach by him of the
provisions of Sections 5, 6, 7, 8 and 9(e) of this Agreement.  Accordingly, in
the event of any actual or threatened breach of such provisions, the Company
shall (in addition to any other remedies it may have) be entitled to temporary
and/or permanent injunctive and other equitable relief to enforce such
provisions, and such relief may be granted without the necessity or proving
actual damages.

 

(b)           Arbitration.  Except for disputes arising under Sections 5, 6, 7,
8 or 9(e) hereof, all disputes arising under this Agreement shall be submitted
to final and binding arbitration in Minneapolis, Minnesota.  The arbitrator
shall be selected and the arbitration shall be conducted pursuant to the then
most recent Employment Dispute Resolution Rules of the American Arbitration
Association.  The decision of the arbitrator shall be final and binding, and any
court of competent jurisdiction may enter judgment upon the award.  All fees and
expenses of the arbitrator shall be shared equally by Executive and the
Company.  The arbitrator shall have jurisdiction and authority to interpret and
apply the provisions of this Agreement and relevant federal, state and local
laws insofar as necessary to the determination of the dispute and to remedy any
breaches of the Agreement and/or applicable laws, but shall not have
jurisdiction or authority to award punitive damages or alter in any way the
provisions of this Agreement.  The arbitrator shall have the authority to award
attorneys= fees and costs to the prevailing party.  The parties agree that this
arbitration provision shall be in lieu of any claims procedure which may be
required under federal law.

 

 

9

--------------------------------------------------------------------------------


 

12.           Miscellaneous.

 

(a)           Governing Law.  All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
the internal laws of the State of Minnesota without giving effect to any choice
or conflict of law provision or rule (whether of the State of Minnesota or any
other jurisdiction) that would cause the application of laws of any jurisdiction
other than the State of Minnesota.

 

(b)           Entire Agreement.  This Agreement contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement which are not set forth herein.

 

(c)           Amendments.  No amendment or modification of this Agreement shall
be deemed effective unless made in writing and signed by the parties hereto.

 

(d)           No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provisions
of this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived, and shall not constitute a waiver
of such term or condition for the future or as to any act other than that
specifically waived.

 

(e)           Other Employment or Consulting Agreements.  Executive represents
and warrants that (i) Executive has terminated all other employment or
consulting agreements he has previously entered into with Destron Fearing
Corporation or any other entity and (ii) neither Executive nor Destron Fearing
has any obligations under such agreements following their termination.

 

(f)            Assignment.  This Agreement shall not be assignable, in whole or
in part, by either party without the written consent of the other party, except
that the Company may, without the consent of Executive, assign its rights and
obligations under this Agreement to any corporation, firm or other business
entity with or into which the Company may merge or consolidate, or to which the
Company may sell or transfer all or substantially all of its assets, or of which
50% or more of the equity investment and of the voting control is owned,
directly or indirectly, by, or is under common ownership with, the Company. 
After any such assignment by the Company, the Company shall be discharged from
all further liability hereunder, and such assignee shall thereafter be deemed to
be the Company for the purposes of all provisions of this Agreement, including
this Section.

 

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

 

(h)           Severability.  Subject to Section 7(f), to the extent any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

10

--------------------------------------------------------------------------------


 

 

(i)            Captions and Headings. The captions and paragraph headings used
in this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

11

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.

 

 

DIGITAL ANGEL CORPORATION

 

 

 

By

 

 

 

Randolph K. Geissler, CEO & President

 

 

 

 

 

James P. Santelli

 

12

--------------------------------------------------------------------------------